           Case 2:20-cv-00564-TSZ Document 40 Filed 03/02/21 Page 1 of 5




 1                                                               THE HONORABLE THOMAS S. ZILLY

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 7                                          AT SEATTLE

 8    JILLIAN HORMAN, an individual,
                                                          C20-564 TSZ
 9                                 Plaintiff,
                                                          STIPULATED MOTION AND SCHEDULING
10    v.                                                  ORDER

11    SUNBELT RENTALS, INC., et al.,                      NOTE ON MOTION CALENDAR:
                                                          February 26, 2021
12                                 Defendants.

13
            The parties, by and through their respective counsel of record, hereby submit this Stipulated
14
     Motion and Scheduling Order. The parties have been communicating in good faith regarding
15
     scheduling, discovery disputes, and depositions and are seeking a short trial continuance. The parties
16
     are seeking to modify the remaining deadlines to reflect similar short continuances to assist with non-
17
     party witnesses’ schedules, as well as to potentially reach resolution regarding depositions and other
18
     discovery disputes short of court intervention.
19
            Trial is currently scheduled for August 30, 2021 for 4-5 days. Upon additional discovery and
20
     information, the parties believe that the length of trial should be scheduled for 7-9 days.
21
           The proposed deadlines are as follows:
22

23

      STIPULATED MOTION AND SCHEDULING ORDER - 1                                AKW LAW, P.C.
      C20-564 TSZ                                                                6100 219th St. SW, Suite 480
                                                                                Mountlake Terrace, WA 98043
                                                                          Tel. (206) 259-1259 / Fax (855) 925-9529
             Case 2:20-cv-00564-TSZ Document 40 Filed 03/02/21 Page 2 of 5




 1       JURY TRIAL DATE                                                            November 8, 2021
         Length of Trial                                                            7-9 days
 2       All motions related to discovery must be filed by                          June 10, 2021
            and noted on the motion calendar no later than the third
 3          Friday thereafter (see LCR 7(d))
         Discovery completed by                                                     July 19, 2021
 4       All dispositive motions must be filed by                                   August 19, 2021
            and noted on the motion calendar no later than the fourth
 5          Friday thereafter (see LCR 7(d))
         All motions related to expert witnesses (e.g., Daubert motion)             September 9, 2021
 6       must be filed by
            and noted on the motion calendar no later than the third
 7          Friday thereafter (see LCR 7(d))
         The parties shall engage in mediation on or before                         September 17, 2021
 8       All motions in limine must be filed by                                     October 7, 2021
            and noted on the motion calendar no later than the Friday
 9          before the Pretrial Conference (see LCR 7(d)(4))
         Agreed Pretrial Order due 1                                                October 22, 2021
10       Trial briefs, proposed voir dire questions, and proposed jury              October 22, 2021
         instructions due
11       Pretrial Conference to be held at 1:30 p.m. on                             October 29, 2021
12
     DATED March 2, 2021.
13
     AKW LAW, P.C.
14
     /s/ Ada K. Wong
15   Ada K. Wong, WSBA #45936
     Jordan T. Wada, WSBA #54937
16   Attorneys for Plaintiff
     6100 219th St. SW, Suite 480
17   Mountlake Terrace, WA 98043
     Tel.: (206) 259-1259
18   Fax: (855) 925-9529
     E-mail: ada@akw-law.com
19   E-mail: jordan@akw-law.com
20

21

22
     1
23     The Agreed Pretrial Order shall be filed in CM/ECF and shall also be attached as a Word compatible file to an e-mail
     sent to the following address: ZillyOrders@wawd.uscourts.gov

         STIPULATED MOTION AND SCHEDULING ORDER - 2                                     AKW LAW, P.C.
         C20-564 TSZ                                                                     6100 219th St. SW, Suite 480
                                                                                        Mountlake Terrace, WA 98043
                                                                                  Tel. (206) 259-1259 / Fax (855) 925-9529
          Case 2:20-cv-00564-TSZ Document 40 Filed 03/02/21 Page 3 of 5




 1   Harrigan Leyh Farmer & Thomsen LLP

 2   /s/ Shane P. Cramer
     Shane P. Cramer, WSBA #35099
 3   999 Third Avenue, Suite 4400
     Seattle, WA 98104
 4   E-mail: shanec@harriganleyh.com
     Counsel for Defendant Sunbelt Rentals, Inc.
 5

 6   Smith, Gambrell & Russell, LLP

 7
     /s/ Yash B. Dave
 8   Patricia J. Hill
     Yash B. Dave
 9   50 North Laura Street, Suite 2600
     Jacksonville, FL 32202
10   E-mail: pjhill@sgrlaw.com
     E-mail: ydave@sgrlaw.com
11   E-mail: cmarsh@sgrlaw.com
     Pro hac vice Counsel for Defendant Sunbelt Rentals, Inc.
12

13

14                                                 ORDER

15
            IT IS SO ORDERED.
16

17
            Dated this 2nd day of March, 2021.
18

19                                                          A
                                                        _________________________________
                                                        Thomas S. Zilly
20                                                      United States District Judge

21

22

23

      STIPULATED MOTION AND SCHEDULING ORDER - 3                         AKW LAW, P.C.
      C20-564 TSZ                                                         6100 219th St. SW, Suite 480
                                                                         Mountlake Terrace, WA 98043
                                                                   Tel. (206) 259-1259 / Fax (855) 925-9529
           Case 2:20-cv-00564-TSZ Document 40 Filed 03/02/21 Page 4 of 5




 1

 2

 3

 4

 5

 6                                    CERTIFICATE OF SERVICE

 7          I hereby certify that on March 2, 2021, I caused to be electronically filed the foregoing

 8   document with the Clerk of the Court using the CM/ECF system, which will send notification of such

 9   filing to the following:

10          Shane P. Cramer
            Harrigan Leyh Farmer & Thomsen LLP
11          999 Third Avenue, Suite 4400
            Seattle, WA 98104
12          E-mail: shanec@harriganleyh.com
            Counsel for Defendant Sunbelt Rentals, Inc.
13
            Patricia J. Hill
14          Yash B. Dave
            Smith, Gambrell & Russell, LLP
15          50 North Laura Street, Suite 2600
            Jacksonville, FL 32202
16          E-mail: pjhill@sgrlaw.com
            E-mail: ydave@sgrlaw.com
17          E-mail: cmarsh@sgrlaw.com
            Pro hac vice Counsel for Defendant Sunbelt Rentals, Inc.
18
            Isabel Johnson
19
            LAW OFFICE OF ISABEL S. JOHNSON, PLLC
20          748 Market Street #15
            Tacoma WA 98402
21          E-mail: isabel@isjlaw.com
            Co-Counsel for Plaintiff
22
            I declare under penalty of perjury under the laws of the state of Washington that the foregoing
23

      STIPULATED MOTION AND SCHEDULING ORDER - 4                             AKW LAW, P.C.
      C20-564 TSZ                                                             6100 219th St. SW, Suite 480
                                                                             Mountlake Terrace, WA 98043
                                                                       Tel. (206) 259-1259 / Fax (855) 925-9529
           Case 2:20-cv-00564-TSZ Document 40 Filed 03/02/21 Page 5 of 5




 1   is true and correct.

 2           DATED: March 2, 2021, at Mountlake Terrace, Washington.

 3
                                              /s/ Kaila A. Eckert
 4                                            Kaila A. Eckert

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

      STIPULATED MOTION AND SCHEDULING ORDER - 5                          AKW LAW, P.C.
      C20-564 TSZ                                                          6100 219th St. SW, Suite 480
                                                                          Mountlake Terrace, WA 98043
                                                                    Tel. (206) 259-1259 / Fax (855) 925-9529
